Citation Nr: 0615931	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of an 
injury to the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.  He had additional service with the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1996, the RO denied the 
veteran's claim for service connection for a back disability.  
When this case was before the Board in August 2001, it was 
remanded in order to ensure due process and to obtain 
additional evidence.  

In a rating decision dated in February 2003, the RO denied 
service connection for residuals of an injury to the right 
great toe.  In a January 2005 decision, the Board remanded 
this claim for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a back disability.  The Board notes that a VA examination of 
the spine was conducted in July 2002.  The examiner stated 
that he reviewed the claims folder and there was no reference 
to a back injury.  Service medical records received in 
September 2002 show that the veteran was seen in May 1995 and 
complained of low back pain of eleven days duration.  It was 
indicated that it started after airborne operations.  

In a statement dated in September 2002, the veteran indicated 
that he had X-ray studies of the back that had been taken at 
Womack Hospital at Fort Bragg, North Carolina.  These X-ray 
studies have not been associated with the claims folder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), and decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
relative to the issue of entitlement to service connection 
for a back disability.

The veteran also seeks service connection for residuals of an 
injury to the right great toe.  The veteran was seen by a 
private physician in August 1998 and reported pain in the 
area of the great toes.  The veteran said that he had had 
some problems most of his life and they had intensified two 
months earlier.  National Guard records show that the veteran 
was seen in October 1998 and stated that he had injured his 
right great toe while doing physical training that morning.  
It was indicated that there was no reported history of a 
previous injury.  The assessment was possible right great toe 
sprain.  Additional private medical records disclose that the 
veteran underwent a bunionectomy in January 1999.  

A private physician concluded in a June 2003 statement that 
the veteran's injury during his National Guard service 
increased his symptoms to the point that he was unable to 
perform and that he required surgical intervention.  
Following a VA examination in August 2005, the physician 
commented that it was not likely that the veteran's great toe 
disability was etiologically related to service and it was 
also unlikely that there was aggravation of a preexisting 
right great toe disability.  

During the hearing before the undersigned in May 2004, the 
veteran's representative requested that the VA consider 
whether the disability of the right great toe is secondary to 
the veteran's service-connected pes planus.  

The Board observes that the specific dates of the veteran's 
National Guard service have not been verified.  In addition, 
since the veteran has attributed the disability of the right 
great toe to an incident while he was serving with the 
National Guard, it is significant to observe that not all 
service medical records from such service have been 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
service connection for a back disability.  
The notice should include an explanation 
that a disability rating and an effective 
date will be assigned in the event of 
award of the benefits sought, as outlined 
by the Court in Dingess.

2.  The RO should verify the veteran's 
service dates, and type(s) of service, 
with the National Guard, and procure all 
medical records associated with such 
service.

3.  The RO should request that the veteran 
provide the X-ray studies of the back 
taken at Womack Hospital at Fort Bragg, 
North Carolina, which he referenced were 
in his possession, in a September 2002 
statement.

4.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of his back disability 
and the residuals of an injury to the 
right great toe.  The examiner should be 
requested to furnish an opinion concerning 
whether it is at least as likely as not 
that the veteran's current back disability 
is related to service.  The examiner 
should consider the May 1995 service 
medical record report that suggests that 
the veteran sustained an injury to the 
back in service.  In addition, the 
examiner should comment as to whether it 
is at least as likely as not that the 
veteran has residuals of an injury to the 
right great toe that were incurred in or 
aggravated by service, or that are 
secondary to his service-connected pes 
planus.  The rationale for all opinions 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

5.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted, to include consideration of 
whether any current disability of the 
right great toe is secondary to his 
service-connected pes planus.  If not, he 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

